DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 and 7-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The applicant discloses a plant module comprising a first shell portion and a second portion resulting in at least two pieces such that the applicant disclosures fails to disclose a shell portion, claimed in claims 1, 4, 5, 10 and 12, as one whole piece.
Claims 2-3, 7-9 and 11 depend on claim 1 and are rejected under the same reasoning.

Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 14-16 depend on claim 13 and are rejected under the same reasoning.

Allowable Subject Matter
Claims 1 and 13 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The closest prior art reference is Järvinen et al. (US 2014/0318011 A1).
	Regarding claim 1, Järvinen et al. discloses a plant module (16), adapted to hold a root ball of a live plant, comprising: a shell portion (36) configured to at least partially enclose the root ball; and a sealing rim (a collar (32) or similar seal) configured to support the plant module (16) in a vertical plant holder (wall, 34) while also forming a seal allowing for differences in air pressure between a first side of the sealing rim (32) and an opposite side of the sealing rim (32) (see Abstract; figures 1-7 and paragraphs 0027-0065).
Järvinen et al. fails to disclose or suggest a plant module further comprising: one or more interior baffles formed as part of the first shell portion and/or the second shell portion for constraining movement of the root ball when inserted into the plant module; and one or more exterior features formed as part of the first shell portion and/or the second shell portion for constraining movement of the plant module relative to the shipping container when the one or more exterior features are in contact with the shipping container and/or in contact with packing materials inside the shipping container.

Regarding claim 13, Järvinen et al. discloses a vertical plant module holder, adapted to hold a plurality of plant modules (16), comprising: a front face, having thereon an array of openings for receiving plant modules (16); a plurality of watertight lips; a rear face; and a mechanism (irrigation means (14) and substrate (13)) for collecting and distributing water from within the interior region, since the irrigation means (14) arranged in the frame (11) of the apparatus (10) for irrigating the substrate (13) with irrigation liquid (see specifically figure 3 and paragraph 0032) (see Abstract; figures 1-7 and paragraphs 0027-0065).
Järvinen et al. fails to disclose or suggest a vertical plant module holder, adapted to hold a plurality of plant modules, comprising: a front face, having thereon an array of openings for receiving plant modules; a plurality of watertight lips, wherein a watertight lip is provided for each opening of the array of openings, positioned to direct falling liquids from an exterior of the vertical plant module holder to an interior region of the vertical plant module holder; a rear face, configured in a clamshell arrangement wherein the front face and the rear face together at least partially enclose the interior region; and a mechanism for collecting and distributing water from within the interior region, wherein the rear face and the front face are connectable to form an airtight seal and a watertight seal.
Claims 14-16 depend on claim 13.
Claims 17-20 are allowed.
Regarding claim 17, Järvinen et al. discloses a system (10) for indoor air purification comprising: a housing comprising a plurality of receptacles (17), each of which receives a respective plant module (16); at least one fan (15); and at least one pump (P) that pumps water to the receptacles; and the use of smart control electronics (see Abstract; figures 1-7 and paragraphs 0027-0065).
Järvinen et al. fails disclose or suggest a system for indoor air purification comprising: a housing comprising multipart HDPE or Red List compatible materials; a sensor board comprising a circuit board 
Claims 18-20 depend on claim 17.

Response to Arguments
Applicant’s arguments, see Remarks, filed October 13, 2021, with respect to the objection to claims 7-9 and 15 and the 112(b) rejection of claims 6-9 have been fully considered and are persuasive.  The objection to claims 7-9 and 15 and the 112(b) rejection of claims 6-9 have been withdrawn. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA E YOUNG whose telephone number is (571)270-3163. The examiner can normally be reached M-F 6:30 am - 6:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NATASHA E. YOUNG
Examiner
Art Unit 1774



/NATASHA E YOUNG/               Primary Examiner, Art Unit 1774